    Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 1 of 10 PageID #: 229




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

    UNITED STATES OF AMERICA                                                                        Plaintiff

    v.                                                            Criminal Action No. 3:19-CR-22-RGJ

    ERIC WISE                                                                                     Defendant

                                                  * * * * *

                              MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Eric Wise’s (“Wise”) Motion in Limine [DE 40] and the

United States’ Notice of Intent to Introduce Evidence of Other Acts Under Fed. R. Evid. 404(b)

and Motion to Admit Evidence of Other Acts, Res Gestae, and Inextricably Intertwined Evidence.

[DE 46]. This matter is now ripe. For the reasons below, the Court DENIES Wise’s Motion [DE

40] and GRANTS IN PART AND DENIES IN PART the United States’ Notice and Motion [DE

46].

                                             I. BACKGROUND

          In 2016, Detective Halbleib (“Halbleib”) learned from two reliable confidential informants

that Wise, whom he had pursued for some time, had bought kilograms of cocaine from Ambrocio

Jennings (“Jennings”), a known drug trafficker. [DE 24-2 at 70]. On the same day he received

this information, Halbleib observed Wise leave Jennings’ house and “drive directly” to 6357 Doe

Run Road (“Doe Run Road”). Id. Based on his training and experience, Halbleib believed that

Wise used Doe Run Road as a “stash house.” Id.

          Through “surveillance and tracking1 Wise’s phone,” Halbleib determined that Wise

resided at both 9831 Valley Farms Blvd (“Valley Farms”) and Doe Run Road (collectively,



1
    Throughout his investigation, Halbleib obtained a series of “trap and trace” orders for Wise’s cell phones.

                                                        1
    Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 2 of 10 PageID #: 230




“Wise’s residences”). Id. at 74.

         On June 11, 2018, Halbleib found two people who were willing to help him catch Wise.2

Id. at 69. After Halbleib stopped Leonel Camacho Flores and Aguilera Leysi Guadalupe, two drug

traffickers from Houston, Texas (“the Houston traffickers”), and recovered a kilogram of cocaine

in their car, Flores told Halbleib that Wise had bought cocaine and methamphetamine from their

drug trafficking organization. Id. The Houston traffickers agreed to cooperate with Halbleib’s

investigation. Id. After calling Wise to set up a drug buy, they met him at the Jefferson Mall where

Wise agreed to purchase six kilograms of cocaine from them for $28,000 per kilogram. Id. They

also agreed that “Wise was to bring $84,000 for 3 kilograms and [the Houston traffickers] would

front the additional 3 kilograms of cocaine and get the remaining $84,000 later.” Id. Over the

next nineteen hours, Wise and the Houston traffickers continued to talk. Id. During this time,

Halbleib tracked Wise’s cell phone to Doe Run Road and Valley Farms. Id. In the end, Wise

grew increasingly suspicious and backed out of the deal. Id

         Halbleib then obtained a search warrant for Doe Run Road and Valley Farms. During the

search of Doe Run Road, officers found a pistol, “marijuana, three digital scales, a marijuana

grinder, and a large duffle bag from the basement, which contained what appeared to be empty

marijuana pound bags. When the empty marijuana pound bags were located, the defendant

spontaneously stated, ‘I like my weed, that’s just weed.’” [DE 1]; [DE 46 at 220]. And during

the search of Valley Farms, officers found a pistol and marijuana. Id.

         A a federal grand jury indicted Wise on one count of possession of a firearm by a felon in

violation of 18 U.S.C. §922(g)(1). [DE 1].



2
 Around this same time, Halbleib learned from a reliable confidential informant that Wise was selling
cocaine, heroin, and methamphetamine. Halbleib also learned that Wise possessed handguns. [DE 24-2 at
71].

                                                 2
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 3 of 10 PageID #: 231




                                         II. STANDARD

       Federal district courts have the power to exclude irrelevant, inadmissible, or prejudicial

evidence in limine under their inherent authority to manage trials. Luce v. United States, 469 U.S.

38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th

Cir. 2013). That said, the “better practice” is to defer evidentiary rulings until trial unless the

evidence is clearly inadmissible on all potential grounds. Sperberg v. Goodyear Tire & Rubber

Co., 519 F.2d 708, 712 (6th Cir. 1975); Jonasson v. Lutheran Child & Family Servs., 115 F.3d

436, 440 (7th Cir. 1997); Bouchard v. Am. Home Prods. Corp., 213 F. Supp. 2d 802, 810

(N.D.Ohio 2002) (citing Luce, 469 U.S. at 41 n. 4). This posture is favored so that “questions of

foundation, relevancy and potential prejudice may be resolved in proper context.” Gresh v. Waste

Servs. of Am., Inc., 738 F. Supp. 2d 702, 706 (E.D. Ky. 2010). When this Court issues a ruling in

limine, it is “no more than a preliminary, or advisory, opinion.” United States v. Yannott, 42 F.3d

999, 1007 (6th Cir. 1994) (citing Luce, 713 F.2d at 1239). Thus, even where a motion in limine is

denied, the Court may return to its previous ruling at trial “for whatever reason it deems

appropriate.” Id. (citing Luce, 713 F.2d at 1239). Likewise, the Court has discretion to alter or

amend a prior in limine ruling at trial. Luce, 469 U.S. at 41–42.

                                  III.            DISCUSSION

       Wise moves the Court to exclude evidence of: 1) “The investigation conducted by Lt. Col.

Michael Halbleib and any other law enforcement officers associated with the Office of the Bullitt

County Sheriff or any other law enforcement agency”; 2) “Any ‘criminal history’ of the Defendant,

Eric Wise beyond the fact that before June 13, 2018, he had suffered a conviction for a ‘crime

punishable by a term exceeding one year’”; 3) “What the officers who executed the Doe Run Road


                                                 3
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 4 of 10 PageID #: 232




and Valley Farms Boulevard search warrants expected to find”; and 4) “Any description or listing

of tangible objects found or seized during the search of Doe Run Road and Valley Farms Boulevard

other than the two firearms seized and described in the Indictment. [DE 40 at 189]. Wise argues

that Fed. R. Evid. 401, 402, and 403 prohibit the United States from introducing this evidence. Id.

       The United States, on the other hand, moves the Court to allow introduction of evidence of

“the investigation regarding the Defendant, including cell-site location information, which lead to

the execution of search warrants at 6357 Doe Run Road and 9831 Valley Farms Boulevard and

testimony and photographs as to the items recovered during the execution of said search warrants.”

[DE 46 at 217]. The United States argues that this evidence is admissible as res gestae or, in the

alternative, under Fed. R. Evid. 404(b) as proof of Wise’s “motive, opportunity, knowledge, and

absence of mistake or accident for possessing the firearms.” Id. at 222.

       A. Halbleib’s Investigation

       Wise moves the Court to exclude evidence about “[t]he investigation conducted by Lt. Col.

Michael Halbleib and any other law enforcement officers associated with the Office of the Bullitt

County Sheriff or any other law enforcement agency.” [DE 40 at 189]. In effect, Wise asks the

Court to exclude any evidence about Halbleib’s investigation of him. In its Notice, the United

States narrows the scope of the evidence it intends to introduce about Halbleib’s investigation to

the two-months before Wise’s arrest. [DE 46 at 219-220]. During that two-month period, Wise

negotiated with the Houston traffickers and the officers surveilled and electronically tracked him

to Doe Run Road and Valley Farms. Id.

               1. The Houston Traffickers

       Wise argues that the Court should exclude evidence about Halbleib’s investigation because

it “makes no ‘fact of consequence’ to [the charged offense] more or less likely.” [DE 40 at 191].



                                                4
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 5 of 10 PageID #: 233




Conversely, the United States argues that the Court should allow it to admit the “agreement to

purchase narcotics [from the Houston traffickers] just three days before the execution of the search

warrants” because it is “background evidence to the execution of the warrants in this case.” [DE

46 at 219]. The United States also argues that Wise’s conduct is “res gestae to the charged offense

. . . and forms an integral part of Major Halbleib’s testimony in this case” because Wise’s conduct

“is a prelude to the charged offense. Prior to the agreement to purchase narcotics, law enforcement

lacked the necessary probable cause to execute a search warrant at the defendant’s residences.”

Id. In the alternative, the United States argues that the evidence is admissible under Fed. R.

Evidence 404(b) to “to prove [Wise’s] motive, opportunity, knowledge, and/or absence of mistake

or accident for possessing the firearms.” Id. at 224.

       The Court disagrees. Even assuming this evidence is admissible as res gestae or under

Fed. R. Evid. 404(b), the Court must nonetheless exclude it because it is substantially more

prejudicial than probative. See Fed. R. Evid. 403. As Wise correctly observes, the Court, not the

jury, determines whether a search is a valid. See Fed. R. Crim. P. 12(b)(3)(c). The probable cause

for these search warrants—the agreement with the Houston traffickers—is thus marginally

relevant. Moreover, while this evidence might prove Wise’s “motive,” it is cumulative because

the marijuana recovered from the residences also proves “motive.” Fed. R. Evid. 403 (The “court

may exclude relevant evidence if its probative value is substantially outweighed by a danger of . .

. needlessly presenting cumulative evidence”); United States v. Al Asai, No. 3:16-CR-00149-01-

RGJ, 2018 WL 5816769, at *3 (W.D. Ky. Nov. 6, 2018) (citing United States v. Williams, 81 F.3d

1434, 1443 (7th Cir. 1996) (Evidence is “cumulative” when it adds very little to the probative

force of the other evidence in the case, so that if it were admitted its contribution to the

determination of truth would be outweighed by its contribution to the length of the trial). Most



                                                 5
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 6 of 10 PageID #: 234




importantly, this marginally probative evidence is unfairly prejudicial. Because the Houston

traffickers have Hispanic names and drove to Kentucky from Texas with a kilogram of cocaine in

their car, the jury may believe, as Halbleib does, that Wise is involved with a Mexican drug cartel.

[DE 25 at 78-79]; Cf. United States v. Irvin, 87 F.3d 860, 865 (7th Cir. 1996) (“Gangs generally

arouse negative connotations and often invoke images of criminal activity and deviant behavior.

There is therefore always the possibility that a jury will attach a propensity for committing crimes

to defendants who are affiliated with gangs or that a jury's negative feelings toward gangs will

influence its verdict”). Wise will be further unfairly prejudiced by this evidence because the high

cost ($84,000) and substantial weight of the cocaine (six kilograms) imputes to him a level of

criminal sophistication and design that is otherwise not present in this case. See United States v.

Libbey-Tipton, 948 F.3d 694, 704 (6th Cir. 2020) (quoting United States v. Stout, 509 F.3d 796,

801 (6th Cir. 2007) (“Details have been considered inflammatory enough to be unfairly prejudicial

when the prior acts were ‘more lurid and . . . more interesting than the evidence surrounding the

actual charge’”). In a case such as this, where the only charge is possession of a firearm by a felon,

evidence of an aborted drug transaction for kilograms of cocaine between Wise and agents of a

drug cartel is “unfairly prejudicial . . . because it provokes an emotional response in the jury or

otherwise tends to affect adversely the jury's attitude toward the defendant wholly apart from its

judgment as to his guilt or innocence of the crime charged.” United States v. Garcia, 635 F.3d

472, 477–78 (10th Cir. 2011) (internal quotation marks, formatting, and citation omitted). Thus,

the United States is precluded from introducing evidence about the Houston drug traffickers.

               2. Physical surveillance and electronic tracking

       The United States moves the Court to allow the introduction of “evidence through the

testimony of Major Halbleib and other officers that between May 15, 2018 and July 14, 2018 the



                                                  6
    Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 7 of 10 PageID #: 235




Defendant resided at both of these addresses. Their physical surveillance, as well as their

monitoring of cell-site location information, placed the Defendant at both of these residences.”

[DE 46 at 220].3

         The Court agrees. A defendant may be convicted under 18 U.S.C. 922 (g)(1) based on

either actual or constructive possession of a firearm. United States v. Grubbs, 506 F.3d 434, 439

(6th Cir. 2007). Actual possession requires that the defendant have “immediate possession or

control” of the firearm. Id. Constructive possession, on the other hand, “exists when a person

does not have possession but instead knowingly has the power and the intention at a given time to

exercise dominion and control over an object, either directly or through others.” Id. (internal

quotation marks and citation omitted). Constructive possession may be proven “if the defendant

merely had dominion over the premises where the firearm is located.” Id. (internal quotation

marks and citation omitted).

         Halbleib’s testimony about “physical surveillance” and “monitoring of cell-site location

information” is “directly probative” of constructive possession and is not substantially outweighed

by the undue prejudice of the implication that Wise was under investigation months before the

search warrant was executed. United States v. Churn, 800 F.3d 768, 779 (6th Cir. 2015) (Res

gestae “evidence is a prelude to the charged offense, is directly probative of the charged offense,

arises from the same events as the charged offense, forms an integral part of a witness's testimony,

or completes the story of the charged offense”) (internal quotation marks and citation omitted).

Moreover, this evidence is probative of Wise’s ability to exercise “dominion and control” over the

residences because it shows his ability to “come and go as he pleased.” United States v. De Leon,


3
  Wise does not directly object to the admission of evidence about physical surveillance and cell-site
location information. Rather, he broadly asserts that “[w]hat Halbleib and others did in the months before
the firearms were found makes no ‘fact of consequence’ to this issue more or less likely.” [DE 40 at 191].


                                                    7
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 8 of 10 PageID #: 236




170 F.3d 494, 497 (5th Cir. 1999); See United States v. Dennis, 365 F. App'x 591, 593 (5th Cir.

2010) (finding sufficient evidence of constructive possession, in part, because “[d]uring a two-

week surveillance period and prior to executing a search warrant on the residence, officers

observed Dennis enter the house at will on multiple occasions”); United States v. Meza, 701 F.3d

411, 420 (5th Cir. 2012) (finding sufficient evidence of constructive possession, in part, because

“Meza departed the residence while it was under surveillance”). As a result, the Court will allow

introduction of this evidence. That said, the United States must carefully curate this evidence so

as not to unfairly prejudice Wise. That is, a witness may broadly testify that he observed Wise at

or tracked Wise to the alleged residences, but may not specifically testify about why he was

surveilling or tracking him (i.e., as part of an ongoing narcotics investigation).

        B. Wise’s Criminal History

        Wise moves the Court to exclude evidence of “[a]ny ‘criminal history’ of the Defendant,

Eric Wise beyond the fact that before June 13, 2018, he had suffered a conviction for a ‘crime

punishable by a term exceeding one year.’” [DE 40 at 189]. In its Notice, the United States did

not state its intention to introduce evidence of Wise’s criminal history “beyond the fact that before

June 13, 2018, he had suffered a conviction for a ‘crime punishable by a term exceeding one year.’”

But because the Court has not yet set a trial date, the United States still has time to provide

“reasonable notice” of its intention to do so. See Fed. R. Evid. 404(b)(2) (“[T]he prosecutor must

. . . provide reasonable notice of the general nature of any such evidence that the prosecutor intends

to offer at trial; and . . . do so before trial—or during trial if the court, for good cause, excuses lack

of pretrial notice”); Fed. R. Evid. 609(b)(2) (requiring the prosecutor to provide “reasonable

written notice of the intent to use” any convictions more than ten years old to impeach the

defendant at trial, should the defendant choose to testify). Thus, the Court declines, at this time,



                                                    8
Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 9 of 10 PageID #: 237




to exclude “any ‘criminal history’ of the Defendant, Eric Wise beyond the fact that before June

13, 2018, he had suffered a conviction for a ‘crime punishable by a term exceeding one year.’”

See Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975) (The “better

practice” is to defer evidentiary rulings until trial unless the evidence is clearly inadmissible on all

potential grounds). If the United States decides to provide “reasonable notice” of its intention to

introduce this evidence, Wise may renew his motion.

       C. The Officers’ Expectations

       Wise moves the Court to exclude evidence of “[w]hat the officers who executed the Doe

Run Road and Valley Farms Boulevard search warrants expected to find.” [DE 40 at 189]. Based

on its Notice, the United States does not plan to introduce evidence of what the officers intended

to find so the Court declines to exclude that evidence.

       D. Items recovered during search warrant

       Wise moves the Court to exclude “[a]ny description or listing of tangible objects found or

seized during the course of the search of Doe Run Road and Valley Farms Boulevard other than

the two firearms seized and described in the Indictment.” Id.

       The United States, conversely, moves the Court to allow it to admit evidence of the drugs

recovered from the residences because “his possession of narcotics at the time of the search . . .

provides a motive for the defendant to have a firearm at each of his residences. This evidence is

directly probative of the charged offense.” [DE 46 at 220].

       “There is strong authority for the proposition that evidence of drug possession can and

perhaps ought to be admitted in cases of alleged firearm possession, partly to show motive for such

possession.” United States v. Till, 434 F.3d 880, 883 (6th Cir. 2006). Till is on point. There, law

enforcement recovered a firearm and marijuana from Till’s car and, after he was booked, cocaine



                                                   9
 Case 3:19-cr-00022-RGJ Document 48 Filed 07/14/20 Page 10 of 10 PageID #: 238




 from his body. Id. at 882. A federal grand jury only indicted Till on possession of a firearm by a

 felon. Id. Nonetheless, at trial, the district court admitted testimony about the marijuana and

 cocaine because it was res gestae or background evidence and was not more prejudicial than

 probative. Id. at 884. Affirming the district court, the Sixth Circuit held that “the testimony as to

 drug possession was relevant in proving that the firearm was possessed by the defendant.” Id. at

 883.

        Here, the Court likewise finds that testimony about the recovered marijuana and drug

 paraphernalia is admissible as res gestae evidence and is not substantially more prejudicial than

 probative. Moreover, although Wise never claimed the firearms, he claimed some of the marijuana

 (“I like my weed, that’s just weed”). [DE 46 at 220]. Thus, this evidence is also highly probative

 of constructive possession because it connects him to the residences and some of the items

 recovered inside them. For these reasons, the Court will permit the United States to introduce

 evidence about the items recovered from Wise’s residences.

                                      IV.         CONCLUSION

        Accordingly, for the reasons stated, and the Court being otherwise sufficiently advised, IT

 IS ORDERED that:

        1) Wise’s Motion [DE 40] is DENIED.

        2) The United States’ Notice [DE 46] is GRANTED IN PART AND DENIED IN PART.




                                                                  July 14, 2020




Cc: Counsel of record

                                                  10
